DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-9, 11-14, 16-20, 22-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-56 of U.S. Patent No. 10,401,690 and claims 1-31 of Patent No. 10,914,991 Although the claims at issue are not identical, they are not patentably distinct from each other as noted below.
Instant Claim 1 recites. A cell unit comprising: first and second substrates separated by a controlled distance maintained by spacers within the cell unit, filled with an electro-optic material and enclosed by a border seal, said cell unit produced using a method of manufacture comprising: providing two sheets of material to form the first and second substrates wherein at least one of the sheets is flexible, depositing the electro-optic material on at least one said substrate, and roll-filling the cell by using one or more 
Claim 21 of the patent 690 is the same as claim 1 except in the patent the cell is flexible and the two sheets are continuous (i.e. claim 1 is broader).
Instant claims 1 and 3 are equivalent to claim 1 of patent 991.
Instant claim 2 recites: wherein the electro-optic material is non-discrete non-encapsulated non-polymerizable and contains less than 20% polymerizable material.  
Included in claim 21 of the patent 690- and claim 2 of patent 991  but percentage is 1% in patent 690 and 10% in patent 991 (i. e .claim 2 is broader)’
Instant claim 3 recites: wherein the electro-optic material is deposited in an area outside the perimeter of the border seal before roll-filling the cell,  
Part of claim 23 of the patent 690; added to claim 1 of patent 991.
Instant claim 4 recites:  wherein the spacers are unpatterned.  
Part of claim 1 of patent 690 and claim 3 of patent 991.
Instant claim 5 recites: wherein the unpatterned spacers have a density of more than 80 per square mm,  
Claim 5 has no counterpart in either  patent.
Instant claim 6 recites:  wherein one or both of the substrates further comprise an alignment layer and the spacers are deposited inside the alignment layer.  
Claim 6 is a combination of claims 30 and 31 of the patent 690 and found in claims 4 and 14 in patent 991.
Instant claim 7 recites:  wherein the cell further comprises adhesive gap control (AGC) means comprising one or more elements selected from polymeric or adhesive bridges, partition walls, pillars, or a combination thereof.  
Claim 7 has no counterpart in the patent 690 but is found in claims 5 and 15 of patent 991.
Instant claim 8 recites: wherein the cell is an optical device having a haze value less than 10% in at least one state.  
Found in claim 33 of the patent 690 and claims 6 and 16 of patent 991 but the percentage is 8% (i.e. claim 8 is broader)
Instant claim 9 recites: wherein the electro-optic material is a guest-host dichroic dye- liquid crystal mixture.  
Found in claim 37 of patent 690 and claims 7 and 17 of patent 991.
Instant claim 10 recites:  wherein the guest-host mixture has a clear state with a maximal light transmission of 30% or above and a transmission swing of 35% or more, 
Claim 10 has no counterpart in either patent. 
Instant claim 11 recites:  wherein said border seal is formed by applying a border sealant and wherein the ratio of border sealant viscosity to the electro-optic material viscosity is greater than 10.  
Equivalent to reworded claim 4 of the patent 690 and claim 9 of patent 991..
Instant claim 12 recites: A method of producing a cell unit comprising first and second substrates separated by a controlled distance maintained by spacers within the cell unit, filled with an electro-optic material and enclosed by a border seal, the method comprising: providing two sheets of material to form the first and second substrates rst and second substrates to within the controlled distance of each other and filling said controlled distance with said electro-optic material  
Equivalent to claim 1 of the patent 690 with the exceptions that the cell unit in the patent is flexible, both sheets are flexible and they are continuous (i.e. claim 12 is broader). Also found in claim 10 of patent 991 without the limitation “outside the perimeter” in the patent (i.e. claim 12 is broader).
Instant claim 13 recites: wherein the electro-optic material is non-discrete non-encapsulated non-polymerizable and contains less than 20% polymerizable material,  
Part of claim 1 of the patent 690 and claim 11 of patent 991 but the percentage is 1% (i.e. claim 13 is broader)
Instant claim 14 recites: wherein the electro-optic material is deposited in an area outside the perimeter of the border seal before roll-filling the cell,  
Part of claim 3 of the patent 690.
Instant claims 12 and 14 are equivalent to claim 10 of patent 991.
Instant claim 15 recites: wherein the spacers are unpatterned and have a diameter of 3-100 um in size and a  density of more than 80 per square mm.. 
The size is in claim 16 of the patent 690 and claim 12 of patent 991 but the density has no counterpart in either patent.
Instant claim 16 recites: wherein the method further comprises applying a plurality of unpatterned spacers to the first substrate, the second substrate or both.
Part of claim 1 of the patent 690 and claim 13 of patent 991.
Instant claim 17 recites: wherein one or both of the substrates further comprise an alignment layer and the method further comprises depositing the spacers inside or as part of the alignment layer.  
Combination of claims 9 and 10 of patent 690. Found in claims 4 and 24 of patent 991.
Instant claim 18 recites: wherein the method further comprises placing adhesive gap control (AGC) means on at least one said substrate, wherein the AGC means comprise one or more elements selected from polymeric or adhesive bridges, partition walls, pillars, or a combination thereof.  
Claim 18 is not found in patent 690 but is claim 25 of patent 991.
Instant claim 19 recites: wherein the cell is an optical device having a haze value less than 10% in at least one state.
Found in claims 14 and 50 of the patent 690 and claim 16 of patent 991 but the percentage there is 8% (i.e. claim 19 is broader).
Instant claim 20 recites: wherein the electro-optic material is a guest-host dichroic dye- liquid crystal mixture.  
Found in claims 18 and 54 of the patent 690 and claim 26 of patent 991..
Instant claim 21 recites: wherein the guest-host mixture has a clear state with a maximal light transmission of 30% or above and a transmission swing of 35% or more.  
Not found in either of the patents.
Instant claim 22 recites: wherein the border seal perimeter has at least one opening during the roll-filling step.
  Not found in patent 690 but is claim 29 in patent 991.
Instant claim 23 recites: wherein the border seal perimeter is created after the roll-filling step.  
Found in claim 41 of patent 690 and reworded claim 27 of patent 991 .
Instant claim 24 recites: wherein the method is vacuum-less.  
Claim 51 of patent 690 and claim 21 of patent 991.
Instant claim 25 recites: A method of producing a flexible cell unit enclosed by a border seal and filled with an electro-optic material, the flexible cell unit having a first substrate  and a second substrate separated by a controlled distance maintained by a plurality of unpatterned spacers within the flexible cell unit, the method comprising: providing two sheets of flexible material as the first and second substrates, depositing an electro-optic material on at least one substrate, wherein the electro-optic material is non-discrete non-encapsulated, non-polymeric, and contains less than 20% polymerizable material; and pairing the first and second substrates while roll-filling the flexible cell unit with the electro- optic material using one or more lamination rollers while the electro-optic material maintains its ability to be altered by application of an electric current or voltage so that the electro-optic material completely fills the controlled distance between the first and second substrates, wherein the controlled distance is maintained by the unpatterned spacers.  
Claim 25 is the same as reworded claim 1 of patent 690 and claim 22 of patent 991 with the exceptions that the two sheets are continuous in the patent and the percentage is 1% (i.e. claim 25 is broader). 
Instant claim 26 recites: wherein the method further comprises applying a plurality of unpatterned spacers to the first substrate, the second substrate or both.  

Instant claim 27 recites:  wherein one or both of the substrates further comprise an alignment layer and the method further comprises depositing the spacers inside or as part of the alignment layer.  
Claim 27 is a combination of claims 9 and 10 of patent 690 and is claim 24 of the patent 991..
Instant claim 28 recites: wherein the method further comprises placing adhesive gap control (AGC) means on at least one said substrate, wherein the AOC means comprise one or more elements selected from polymeric or adhesive bridges, partition walls, pillars, or a combination thereof.  
Instant claim 28 has no counterpart in patent 690 but is claim 25 in patent 991.
Instant claim 29 recites: wherein the electro-optic material is a guest-host dichroic dye- liquid crystal mixture.  
Claim 37 of patent 690 and claim 26 of patent 991..
Instant claim 30 recites: wherein the electro-optic material is deposited on an area outside the perimeter of the border sealant, an area inside the perimeter of the border sealant, or one or more areas both inside and outside the perimeter of the border sealant, 
Claim 42 of patent 690 and claim 28 of patent 991..
Instant claim 31 recites: wherein the border seal perimeter has at least one opening during the roll-filling step.  
Not found in patent 690 but is claim 29 in patent 991.
Instant claim 32 recites: wherein the method is vacuum-less, 

Instant claim 33 recites:  A cell unit manufactured according to the method in claim 25
	Not claimed in the patent 690  but obvious in light of the claimed method steps.
Is claim 31 in patent 991.
------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa et al (US PG Pub. No. 2002/0018173).
Regarding Claim 1, Furukawa discloses, at least in figure 5:. A cell unit (between SW1 or SW5 or SW9 or Sw13) comprising: first (sh1/s1, ¶ [0276], the text calls them sh1 and 2 (sheets 1 and 2), the dwgs. Shows s1 and s2) and second substrates (sh2/s2) separated by a controlled distance maintained by spacers (3, ¶ [0246]) within the cell unit (between the sealing walls (sw)), filled with an electro-optic material (LC shown, ¶ [0246]) and enclosed by a border seal (sw,¶ [0262]) , said cell unit produced using a method of manufacture comprising: providing two sheets of material (s1 and s2 in dwg) to form the first and second substrates wherein at least one of the sheets is flexible (s2 is shown bent), depositing the electro-optic material (LC) on 
Regarding Claims 7 and 18,  Furukawa discloses:  wherein the cell further comprises adhesive gap control (AGC) means comprising one or more elements selected from polymeric or adhesive bridges (the sealing walls are adhesive, ¶ [0007]), partition walls, pillars, or a combination thereof.
Regarding Claim 12, Furukawa discloses, at least in figure 5: A method of producing a cell unit (between sealing walls SW) comprising first and second substrates (s1 and s2) separated by a controlled distance maintained by spacers (3) within the cell unit, filled with an electro-optic material (LC) and enclosed by a border seal (SW adhesive), the method comprising: providing two sheets of material (s1 and s2) to form the first and second substrates wherein at least one said sheet is flexible (s2 is shown bent), depositing the electro-optic material (LC) on at least one said substrate (s1), and roll-filling the cell unit (roller shown  but not labeled) by using one or more lamination rollers to pair the first and second substrates to within the controlled distance (of the spacers) of each other and filling said controlled distance with said electro-optic material (as shown the LC material is overfilled so that it will completely fill the spaces when sealed)
--------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13, 25, 28, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (173) in view of  Goetz et al (US PG Pub. No. 2011/0205482).
Regarding Claim 2, Furukawa fails to disclose: wherein the electro-optic material is non-discrete non-encapsulated non-polymerizable and contains less than 20% polymerizable material.
Goetz teaches wherein the electro- optic material is non-discrete, non-encapsulated, non-polymeric (¶ [0034]), and contains less than 1% polymerizable material (¶ [0004], line 4 and ¶ [0162-[0163]) to lower material costs and produce less contamination of the LC material (¶ [0154]) and shortening of the response time (¶ 0006).
It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention to use the method of Goetz using non-
polymeric material, as taught by Goetz, for the LC material of Furukawa, to lower material costs and produce less contamination of the LC material and to shorten the response time of the LC molecules.
Regarding Claim 13, Furukawa fails to disclose wherein the electro-optic material is non-discrete non-encapsulated non-polymerizable and contains less than 20% polymerizable material,
Goetz teaches wherein the electro- optic material is non-discrete, non-encapsulated, non-polymeric (¶ [0034]), and contains less than 1% polymerizable material (¶ [0004], line 4 and ¶ [0162-[0163]) to lower material costs and produce less contamination of the LC material (¶ [0154]) and shortening of the response time (¶ 0006).
It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention to use the method of Goetz using non-
polymeric material, as taught by Goetz, for the LC material of Furukawa, to lower material costs and produce less contamination of the LC material and to shorten the response time of the LC molecules.
Regarding Claim 25,  Furukawa discloses, at least in figure 5: A method of producing a flexible cell unit (s2 shown bent) enclosed by a border seal (SW) and filled with an electro-optic material (LC), the flexible cell unit (between sw’s) having a first substrate (s1) and a second substrate (s2) separated by a controlled distance maintained by a plurality of unpatterned spacers (3) within the flexible cell unit, the method comprising: providing two sheets of flexible material as the first and second substrates (s1 and s2), depositing an electro-optic material (LC, shown deposited) on at least one substrate (s1),; and pairing the first and second substrates (s1 and s2) while roll-filling the flexible cell unit (roller shown but not labeled) with the electro-optic material (LC) using one or more lamination rollers (LC is shown overfilled to fill in whole 
Furukawa fails to disclose: wherein the electro-optic material is non-discrete non-encapsulated, non-polymeric, and contains less than 20% polymerizable material.
Goetz teaches wherein the electro- optic material is non-discrete, non-encapsulated, non-polymeric (¶ [0034]), and contains less than 1% polymerizable material (¶ [0004], line 4 and ¶ [0162-[0163]) to lower material costs and produce less contamination of the LC material (¶ [0154]) and shortening of the response time (¶ 0006).
It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention to use the method of Goetz using non-
polymeric material, as taught by Goetz, for the LC material of Furukawa, to lower material costs and produce less contamination of the LC material and to shorten the response time of the LC molecules.
Regarding Claim 28,  Furukawa discloses:  wherein the cell further comprises adhesive gap control (AGC) means comprising one or more elements selected from polymeric or adhesive bridges (the sealing walls are adhesive, ¶ [0007]), partition walls, pillars, or a combination thereof.
Regarding Claim 30, Furukawa discloses in figure 5: wherein the electro-optic material (LC) is deposited on an area inside the perimeter of the border sealant (SW).
Regarding Claim 33, Furukawa discloses in paragraph [0004]) a cell unit manufactured.
---------------------------------------------------------------------------------------------------------------
Claims 4-6, 15-17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (173) in view of Wu et al (US PG Pub. No. 2006/0279688).
Regarding Claim 4, Furukawa fails to disclose wherein the spacers are unpatterned.
Wu teaches wherein the spacers are unpatterned.(¶ [0021], scattered). Wu does not provide a motivation for scattering.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try scattering (unpatterned) of spacers in the device of Furukawa, as taught by Wu, since it is a known method of providing spacers on a device substrate among a finite number of methods available to one of ordinary skill with a reasonable expectation of success (MPEP 21431E).
Regarding Claim 5, Furukawa fails to disclose wherein the unpatterned spacers have a density of more than 80 per square mm,
Wu teaches wherein the spacers are unpatterned.(¶ [0021], scattered).
Regarding the limitation (the spacers) have a density of more than 80 per square mm.
Applicant has not established the criticality of the claimed density in the specification and, in fact, lists numerous densities that would also be acceptable. 
it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the claimed density of unpatterned spacers in the device of Furukawa, as modified by Wu, as a matter of obvious design choice.
Regarding Claims 6 and  17, Furukawa fails to disclose wherein one or both of the substrates further comprise an alignment layer and the spacers are deposited inside the alignment layer (claim 27, or as part of).
Wu teaches in figure 4e, where one or both of the substrates further comprise an alignment layer (441, CF sub. Paragraph 24)  and the spacers (470) are deposited inside the alignment layer (441) .
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to place spacers inside the alignment layer (AL1 of Furukawa (fig.1) as taught by Wu, since it is a known method of providing spacers on a device substrate among a finite number of methods available to one of ordinary skill with a reasonable expectation of success (MPEP 21431E).
Regarding Claim 15, Furukawa fails to disclose wherein the spacers are unpatterned and have a diameter of 3-100 um in size and a  density of more than 80 per square mm..
Wu et al (US PG Pub. No. 2006/0279688) teaches wherein the spacers are unpatterned.(¶ [0021], scattered).
Regarding the limitation (the spacers) have a diameter of 3-100 um in size and density of more than 80 per square mm.

Regarding Claim 16,. Furukawa discloses wherein the method further comprises applying a plurality of spacers (3) to the first substrate (s1), the second substrate or both but fails to disclose they are unpatterned.
Wu teaches in figure 4c and paragraph [0024]: wherein the method further comprises applying a plurality of unpatterned spacers to the first substrate, the second substrate or both (Wu shows 2 possible methods, scattering and dropping).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try scattering (unpatterned) of spacers in the device of Furukawa, as taught by Wu, since it is a known method of providing spacers on a device substrate among a finite number of methods available to one of ordinary skill with a reasonable expectation of success (MPEP 21431E).
Regarding Claim 24, Furukawa fails to disclose wherein the method is vacuum-less.
Wu teaches in paragraph [0012] wherein the method is vacuum-less (Wu teaches against it in ¶ [0012] and doesn’t refer to it in the embodiments)..

It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention to use a vacuum less method for producing the cell of Furukawa, as taught by Wu, to simplify fabrication of the device and to same time.
---------------------------------------------------------------------------------------------------------
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (173) in view of Hakemi et al (US Patent No. 6,049,366).
Regarding Claims 8 and 19, Furukawa fails to disclose: wherein the cell is an optical device having a haze value less than 10% in at least one state.
Hakemi teaches in col. 6, line 38, wherein the cell is an optical device having a haze value less than 10% in at least one state (haze free). Haze free means little or no reduction in luminosity of light passing thru the liquid crystal cell.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a haze-free LC cell in the device of Furukawa, as taught by Hakemi, to maximize the amount of illumination passing through the liquid crystal cell. 
----------------------------------------------------------------------------------------------------------
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (173) in view of Castleberry (US Patent No. 4,904,056).  .

Regarding Claims 9 and  20,  Furukawa fails to disclose wherein the electro-optic material is a guest-host dichroic dye- liquid crystal mixture.
Castleberry teaches wherein the electro-optic material is a guest-host dichroic dye- liquid crystal mixture (col. 8, lines 42-45, they require only one or none of the polarizers).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the claimed LC material to simplify fabrication of the device and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
--------------------------------------------------------------------------------------------------------
Claims 10-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (173).
Regarding Claims 10 and 21, Furukawa fails to disclose wherein the guest-host mixture has a clear state with a maximal light transmission of 30% or above and a transmission swing of 35% or more,
However, applicant has not established the criticality of the claimed percentages in the specification and, in fact, lists numerous percentages from 10-90%  that would also be acceptable. Therefore, applicant has not shown in the specification, how the claimed percentages produces any or novel or unexpected result or solves any known problem. 

Regarding Claim 11, Furukawa discloses in figure 5: wherein said border seal (SW1) is formed by applying a border sealant (SW, ¶ [0262]);
but Furukawa fails to disclose wherein the ratio of border sealant viscosity to the electro-optic material viscosity is greater than 10.
Applicant has not established the criticality of the claimed viscosities in the specification and, in fact, lists numerous ratios that would also be acceptable. Therefore, applicant has not shown in the specification, how the claimed ratio produces any or novel or unexpected result or solves any known problem. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the claimed ratio of viscosities in the device of Furukawa, as a matter of obvious design choice.
---------------------------------------------------------------------------------------------------------
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (173) in view of Hashimoto et al (US PG Pub. No. 2001/0013920).
Regarding Claim 23, Furukawa fails to disclose wherein the border seal perimeter is created after the roll-filling step.
Hashimoto teaches wherein the border seal perimeter (2) is created after the roll-filling step (¶ [0051]) and ¶[0052]).
It would have been obvious to one of ordinary skill in the art, before the effective
.
--------------------------------------------------------------------------------------------------------
Claims 26-27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (173) and Goetz (482) and further in view of Wu (688).
Regarding Claim 26,. Furukawa discloses wherein the method further comprises applying a plurality of spacers (3) to the first substrate (s1), the second substrate or both but fails to disclose they are unpatterned.
Wu teaches in figure 4c and paragraph [0024]: wherein the method further comprises applying a plurality of unpatterned spacers to the first substrate, the second substrate or both (Wu shows 2 possible methods, scattering and dropping).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try scattering (unpatterned) of spacers in the device of Furukawa, as taught by Wu, since it is a known method of providing spacers on a device substrate among a finite number of methods available to one of ordinary skill with a reasonable expectation of success (MPEP 21431E).
Regarding Claim 27, Furukawa fails to disclose wherein one or both of the substrates further comprise an alignment layer and the spacers are deposited inside the alignment layer (claim 27, or as part of).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to place spacers inside the alignment layer (AL1 of Furukawa (fig.1) as taught by Wu, since it is a known method of providing spacers on a device substrate among a finite number of methods available to one of ordinary skill with a reasonable expectation of success (MPEP 21431E).
Regarding Claim 32, Furukawa fails to disclose wherein the method is vacuum-less.
Wu teaches in paragraph [0012] wherein the method is vacuum-less (Wu teaches against it in ¶ [0012] and doesn’t refer to it in the embodiments)..
The method is a method of producing a cell, and Wu teaches in paragraph [0012] that it is difficult to use vacuum injection (of LC material) and time consuming.
It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention to use a vacuum less method for producing the cell of Furukawa, as taught by Wu, to simplify fabrication of the device and to same time.
--------------------------------------------------------------------------------------------------------------
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (173) in view of Goetz (482) and further in view of Castleberry (056).
Regarding Claim 29,  Furukawa fails to disclose wherein the electro-optic material is a guest-host dichroic dye- liquid crystal mixture.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the claimed LC material to simplify fabrication of the device and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
-----------------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 3 and 14, 22 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also subject to applicant’s filing of a timely approved terminal disclaimer, as outlined above.

The following is an examiner’s statement of reasons for allowance.

Regarding Claims 3 and 14, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 3 and 14, and specifically comprising the limitation of “ wherein the electro-optic material is deposited in an area outside the perimeter of the border seal before roll-filling the cell” including the remaining limitations.

Regarding Claims 22 and 31, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 22 and 31, and specifically comprising the limitation of “wherein the border seal perimeter has at least one opening during the roll-filling step including the remaining limitations.
.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879